Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended in the independent claims to recite that (I) instead of “coupled” that the scanning device has a portion “in direct contact” with fuselage and (II) amended the claims to further recite details as to the structure/construction (the rotary mirrors and their respective orientations/axis) of the scanning device which is on the UAV.
Claim 15 has been cancelled
Response to Arguments
To summarize the points of the arguement (I) applicant argues that the amended scanner elements (rotary mirrors/axis) aren’t taught. Further (II) applicant argues that the cited combination (Hsaio in particular) doesn’t teach the strut positioning. (i.e. previous non-final rejection failed to teach all elements of the independent claims). That Hsaio doesn’t explicitly teach the specific positioning (more interior to the center compared to the rotors) of the struts that it fails to teach the claims.
Regarding the arguments concerning the teachings (and lack thereof) of Hsaio. These arguments are found non-persuasive. While Hsaio doesn’t explicitly teach the specific position of the struts, the overall teachings implicitly teach such a position by definition of “adjacent”. The cited section of Hsaio is [0073] “Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.”. Here the teachings for the strut positions (protection means of Hsaio) is “adjacent” to the rotors (propulsion unit of Hsaio). The definition of adjacent (according to google/oxford dictionary) is “next to or adjoining something else.” As such the generalized teachings for the strut positions of Hsaio is that they can be located at any position which is next the propulsion units. This by definition includes both the areas farther out (as are shown in the figures of hsaio) but also areas more interior (relative to the rotors) which are adjacent to the rotors of the uav. The teachings of texts/publications are given their plain meaning/broadest reasonable interpretation of the language when there are no specific teachings/definition (or overall logic/teachings that would be derived from the text when read as a whole) which would lead to a more narrow definition. As the teachings the claimed strut placements is derived from the implicit meaning of adjacent, as opposed to explicit teachings/example embodiment,  caution has to be taken to make sure that there are no special/more limited definitions of “adjacent” being used in Hsaio. After reviewing Hsaio, it is shown that it doesn’t contain any explicit reference in the teachings to lead away from the interpretation of “adjacent” as including areas interior to the rotors, and when read as a whole there doesn’t appear to be any teachings which could be construed as meaning that an interior placement of the struts would render the disclosed invention non-functioning, thus the plain meaning of “adjacent” (and the implicit teachings from it) are applied/valid. This implied teaching is further reinforced, in that while the figures of Hsaio only show more externally placed struts, from [0081] of Hsaio it is explicitly stated that the more detailed embodiments (such as those shown in figures 2 and 3 of Hsaio) are meant to be illustrative but not to restrict the overall teachings of Hsaio, and that modifications/changes to the embodiments can be made without departing from the scope of the invention.
	In short the logic of the previous rejections is that “adjacent” by definition would include all areas next to the rotors of the craft, this includes areas/points that result in the applicant’s specifically claimed strut placement. Thus the next step of the analysis of Hsaio is to see if there teachings/definitions of pertaining to the struts’ placements which would lead to the a narrower definition of “adjacent”, i.e. the question is then asked “are there teachings to lead away from the plain-meaning of adjacent” ?; as no explicit definitions/redefining of “adjacent” are found in the text (or overall teachings from the text of Hsaio to lead away from interior placements of the struts/ a more narrow use of “adjacent”, in fact [0081] of Hsaio specifically states that detailed embodiments/teachings aren’t meant to restrict the overall teachings of the text) then the plain meaning of “adjacent” is used to determine the scope of Hsaio’s teachings; the plain meaning of adjacent would by its definition include positions which teach the applicants more centrally placed (compared to the rotors) struts.
 	In regards to the newly amended scanner details (the rotary mirrors/axis elements). None of the previously cited references teach the specific scanner system now claimed. As the previous rejections are overcome via amendment this action will be made final should new prior art be found to teach the amended claims.
	 The specific scanner structure claimed by the applicant, was already disclosed by the applicant in US 20150160348 A1, as this publication was published in June 2015 it is old enough that even though it has the same assignee as the current application it is valid prior art, figures 2 and 3 of which are posted below. 

    PNG
    media_image1.png
    547
    316
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    492
    media_image2.png
    Greyscale

	As such the amended independent claims are rejected as obvious under previously cited Hsaio and Warzelhan in view of US 20150160348 A1, Zweigle et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

To summarize combination used below, Hsaio et al teaches the use of struts to stabilize a uav on an above surface (such a ceiling) but only contains generalized teachings for a scanner/sensors on the uav (“inspection system” of Hsaio); Zweigle et al teaches a 3D scanner akin to the applicant’s, but instead teaches mounted on/attached on generalized “moveable platform” with no explicit examples/mentions of uav/flying platform. Warzelhan teaches a wall mounting/bracing uav which includes teachings for the sensor system/scanner to be located centrally under the fuselage of the uav. Thus the applicant’s claims are render obvious in that Hsaio et al teaches the use of struts to stabilize the craft/conserve power by bracing against a roof/above surface and that sensors/scanners could be mounted on/implemented on the UAV; Zweigle et al teaches the specific scanner claimed by the applicant, and Warzelhan et al provides teachings for implementing sensors/scanners on surface braced UAVs and includes teachings for more specifically having the sensor system placed centrally below the fuselage of the UAV. 
	Put another way, Hsaio et al teaches the “top” half of the applicant’s uav (the rotors and bracing struts and relative placements of them) with generalized teachings for a “inspection system” (scanner) somewhere on the uav. Thus from these general teachings for a “inspection system” one of ordinary skill in the art would look into what systems/equivalents exist elsewhere in the art of UAVs and photogrammetry/scanners. This leads to Warzelhan and Zweigle which in combination teach the “bottom” half of the applicant’s uav in that Warzelhan teaches the placing of a “inspection system” (scanner) on a uav centrally below the fuselage (teaching the specific placement of the scanner as claimed) and Zweigle teaches the specific scanner and it’s functions of the applicant’s claim (rotary mirrors and axis of the scanner).
	In short Hsaio et al teaches the struts and generalized “inspection” system on a uav, Zweigle teaches the specific scanner “inspection system” and its function, and Warzelhan teaches the specific placement of the scanner “inspection system” on the uav, thus the three in combination render obvious the applicant’s invention.
Claims 1-2, 4-5, 7, 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190324477 A1, “AERIAL SYSTEM AND A METHOD OF CONTROLLING AN AERIAL SYSTEM”, Hsiao et al in further in view of DE 102014211721 A1, “Unmanned Aerial Vehicle And Method For Operating An Unmanned Aerial Vehicle”, Warzelhan et al in view of “INTERMEDIATE TWO-DIMENSIONAL SCANNING WITH A THREE-DIMENSIONAL SCANNER TO SPEED REGISTRATION”, US 20150160348 A1, Zweigle et al.
	Regarding Claim 1, Hsiao et al teaches “an aerial drone having a plurality of landing support legs on one side of the fuselage and a plurality of support struts on an opposite side of the fuselage,”( [0070] In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.” Additionally from figure 2 below shows multiple struts above (elements 154/152; and while not explicitly mentioned the figure/photo below shows the device resting on structure below the rotors thus teaching landing struts on the side opposite the support/ceiling struts);” the aerial drone having a plurality of thrust devices;”( [0048]” In one example embodiment, the aerial system 10 e.g. a quadrotor includes an energy source 110 e.g. a battery module, gasoline, petrol etc., one or more motor-driven propulsion units 120, preferably four, each having a rotating axis 122 about which a rotating blade 124 is rotated for operating the system 10 at a flight level proximate to a surface 20 e.g. a ceiling surface, and a control device 130 for controlling the propulsion units 120, thereby maintains the system 10 within a predetermined range of flight level and optimizes the power consumption of the energy source 110 by the propulsion units 120. The control device 130 further includes a sensing device 140 for sensing the distance between the propulsion unit 120 and the surface 20.”);” and a processor system configured to position the plurality of support struts against a surface in the environment using the thrust devices prior to operating the optical scanning device.”( [0078]” Advantageously, once the system 10 finishes perching, the motors will generate much lower power. Due to the ceiling effect, the system 10 may still stay at the same height under the ceiling 20 without dropping. Therefore, this may reduce the power consumption and thus provides a longer flying time. With the reduction in power consumption while perching, the robots continue to perform useful functions such as inspection, imaging, and communication.” Here teaches the perching (supports against a surface) and then use of the functions of inspection/imaging i.e. then using the optical scanning device). And “bases of the plurality of support struts being positioned on the fuselage at an interior of the plurality of thrust devices such that the bases of the plurality of support struts are opposite the optical scanning device,”( [0073] “Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.” While the figures show the support struts located farther out than the rotors the BRI/plainmeaning of “adjacent” would include all positions around the swept area of the rotors, which would include the positions more central to the craft’s center, as such while the figures don’t show more centrally located struts the BRI/plainmeaning of the publications teachings do teach such positioning, further there are no teachings in the publication that would suggest an more exterior (Farther out) placement of the struts in nessecary and/or that more interiorly place struts would be non-functioning or less preferable.)

    PNG
    media_image3.png
    319
    603
    media_image3.png
    Greyscale

	Hsiao et al however focuses on the thrusting/attaching of the device onto the ceiling, only containing generalized teachings for sensors systems/uses of the drone. Teaching the use of a inspection device to inspect/scan the area below the drone [0021] “In an embodiment of the first aspect, further comprises at least one of an inspection device for inspecting an area underneath the system at the upper level, an imaging device for capturing an image at the upper level, and a communication device for communicating with a remote server at the upper level.”
	Warzelhan et al teaches a perching uav system which includes a imaging device mounted centrally on the lower side of the fuselage. [0021] “Figure 1 shows a quadrocopter as an example of an unmanned aerial vehicle 10 with a holding device 12 , The quadrocopter 10 has a swiveling security camera 30 on the underbody of the quadrocopter 10 , The security camera 30 is implemented in the preferred embodiment as a pan-tilt-zoom-monitoring camera (pan-tilt-zoom - PTZ). On one side of the quadrocopter 10 there is a holding arm 16 as part of the holding device 12 , At the end of this arm 16 a suction device is attached as a connecting device to a vertical structure. In the preferred embodiment, the suction device is a suction cup 14 educated.”

    PNG
    media_image4.png
    296
    456
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to implement the camera/sensor which is centrally located on the bottom of the fuselage of the UAV as taught in Warzelhan as the “inspection system” taught generally in Hsaio et al.  The KSR rational is “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Hsaio teaches the “support struts” and rotors of the UAV, however it only contains generalized teachings for scanner systems, Warzelhan teaches a uav which teaches a centrally mounted (on the bottom of the uav) camera/inspection system. (II) Implmenting the camera/sensor of Warzelhan onto Hsaio would only require simple mechanical/structural and electrical adjustments/coupling which are well within the ability of one of ordinary skill in the art. (III) the implementation wouldn’t change the underlying principles of either device, both teach rotor craft uav’s, Hsaio teachings the use of onboard inspection sensors on a generalized level as such the specific implementation of Warzelhan’s sensor/placement of the sensor wouldn’t go against the scope/spirit of Hsaio. (IV) Hsaio and Warzelhan are analogous art, both are UAV’s which are/have adaptions to allow them to mount/rest on surface in the environement which would not normally be able to be landed on.
	The resulting combination would still lack teachings for the specific scanner structure of the applicant’s claim which measures the 3D coordinates. Lacking teachings for“, the optical scanning device comprising a rotary mirror rotated about a first axis and positioned under the one side of the fuselage, the optical scanning device further rotating the rotary mirror about a second axis that is perpendicular to the first axis,” , “the optical scanning device being configured to measure three- dimensional coordinates of at least one point; “ and “wherein the second axis is perpendicular to the surface.” Of the claim 1.
	US 20150160348 A1 teaches a 3D scanner which includes “the optical scanning device comprising a rotary mirror rotated about a first axis and positioned under the one side of the fuselage, the optical scanning device further rotating the rotary mirror about a second axis that is perpendicular to the first axis”, “the optical scanning device being configured to measure three- dimensional coordinates of at least one point” and “and “wherein the second axis is perpendicular to the surface.”( ,”( [0033] “Referring now to FIGS. 1-3, a laser scanner 20 is shown for optically scanning and measuring the environment surrounding the laser scanner 20. The laser scanner 20 has a measuring head 22 and a base 24. The measuring head 22 is mounted on the base 24 such that the laser scanner 20 may be rotated about a vertical axis 23. In one embodiment, the measuring head 22 includes a gimbal point 27 that is a center of rotation about the vertical axis 23 and a horizontal axis 25. The measuring head 22 has a rotary mirror 26, which may be rotated about the horizontal axis 25. The rotation about the vertical axis may be about the center of the base 24. The terms vertical axis and horizontal axis refer to the scanner in its normal upright position. It is possible to operate a 3D coordinate measurement device on its side or upside down, and so to avoid confusion, the terms azimuth axis and zenith axis may be substituted for the terms vertical axis and horizontal axis, respectively. The term pan axis or standing axis may also be used as an alternative to vertical axis.”) Here teaches a first and section axis of rotation, the horizontal axis correspond to/is a rotary mirror, which are perpendicular to each other and that the scanner measures 3D coordinates of points, further this section teaches that the scanner works in any oritentation/upside down thus the implementation onto a uav wouldn’t render it unusuable)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Hsaio to use the scanner specifically taught in Zweigle. The KSR rational of the combination is “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Hsaio and Warzelhan teach a uav with a upper surface mount/stabilization struts and teaches the implementation of a scanner/imaging system located centrally under the UAV. It however lacks the specific structure (rotary mirror and axis) of the applicant’s claimed scanner. (II) the specific scanner claimed and its rotatry mirror/axis are known in the art as disclosed be Zweigle. (III) implementing the specific scanner of Zweigle onto modified Warzelhan wouldn’t change the underlying principles of Hsaio, Warzelhan, or Zweigle. Hsaio et al contains generalized teachings for scanners thus the specific scanner of Zweigle doesn’t depart of the overall scope of Hsaio, Warzelhan teaches the under mounting of the sensor on a uav, while shows a upper mounting (in figure 8a), from [0033] of Zweigle it is explicitly taught that the sensor can be mounted upside and/or sideways and still function the same. As such the specific mounting of Warzelhan wouldn’t change the principles of the sensor operation and/or render it unusuable. As such there is no suggestion of non-predictable or unexpected results from the combination. The resulting combination would teach all apect of claim 1.
	Regarding Claim 2, Modified Hsiao teaches “The system of claim 1, wherein the aerial drone further includes a plurality of support pads, each support pad being coupled to the end of one of the plurality of support struts.”( Hsiao [0070] In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.” Figure 2 below shows a physical implementation in which there a landing legs (opposite side of the rotors/below the craft) which are on the opposite side of the craft from the supporting struts (elements 152), they are all attached together by what appears to be a plastic like material fuselage)

    PNG
    media_image3.png
    319
    603
    media_image3.png
    Greyscale

	Regarding Claim 4, modified Hsiao “The system of claim 1, wherein the optical scanning device includes a light source, a beam steering unit, and a light receiver, the beam steering unit cooperating with the light source and light receiver to define a scan area, the light source and the light receiver configured to cooperate with a processor system to determine a first distance to a first object point based at least in part on a transmitting of a light by the light source and a receiving of a reflected light by the light receiver, the 3D scanner configured to cooperate with the processor system to determine the three-dimensional coordinates of the at least one point based at least in part on the first distance.”(Zweigle.[0012] “ In a further aspect of the invention, a method for measuring and registering three-dimensional (3D) coordinates is provided including: providing a 3D measuring device that includes a processor system, a 3D scanner, and a moveable platform, the processor system having at least one of a 3D scanner controller, an external computer, and a cloud computer configured for remote network access, the 3D scanner having a first light source, a first beam steering unit, a first angle measuring device, a second angle measuring device, and a first light receiver, the first light source configured to emit a first beam of light, the first beam steering unit configured to steer the first beam of light to a first direction onto a first object point,… the first light receiver configured to produce a first electrical signal in response to the first reflected light, the first light receiver configured to cooperate with the processor system to determine a first distance to the first object point based at least in part on the first electrical signal, the 3D scanner configured to cooperate with the processor system to determine 3D coordinates of the first object point based at least in part on the first distance, the first angle of rotation and the second angle of rotation, the moveable platform configured to carry the 3D scanner”)
	Regarding Claim 5, modified Hsiao teaches “The system of claim 1, wherein the optical scanning device is one of a time-of- flight scanner, a triangulation scanner, an area scanner, a structured light scanner, or a laser tracker.”( Zweigle [0036] “The speed of light in air depends on the properties of the air such as the air temperature, barometric pressure, relative humidity, and concentration of carbon dioxide. Such air properties influence the index of refraction n of the air. The speed of light in air is equal to the speed of light in vacuum c divided by the index of refraction. In other words, c.sub.air=c/n. A laser scanner of the type discussed herein is based on the time-of-flight (TOF) of the light in the air (the round-trip time for the light to travel from the device to the object and back to the device). Examples of TOF scanners include scanners that measure round trip time using the time interval between emitted and returning pulses (pulsed TOF scanners), scanners that modulate light sinusoidally and measure phase shift of the returning light (phase-based scanners), as well as many other types. A method of measuring distance based on the time-of-flight of light depends on the speed of light in air and is therefore easily distinguished from methods of measuring distance based on triangulation. Triangulation-based methods involve projecting light from a light source along a particular direction and then intercepting the light on a camera pixel along a particular direction. By knowing the distance between the camera and the projector and by matching a projected angle with a received angle, the method of triangulation enables the distance to the object to be determined based on one known length and two known angles of a triangle. The method of triangulation, therefore, does not directly depend on the speed of light in air.” Here teaches triangularion and TOF scanners)
	Regarding Claim 7, modified Hsiao teaches “The system of claim 1, wherein the surface is a ceiling in the environment.”( Tsaio [0070] “In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.”)
	Regarding Claim 8, Hsiao et al teaches “moving an aerial drone from a first position to a scanning position; the aerial drone having a plurality of landing legs on one side of a fuselage, contacting a plurality of support struts extending from the aerial drone onto a surface at the scanning position; increasing thrust generated by thrust devices on the aerial drone; holding the aerial drone against the surface using the increased thrust;”( Tsaio [0070] “In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.” Here teaches the flying to and connecting of struts to the ceiling while not explicitly mentioning it is the thrust by the very nature of how rotorcrafts fly which is keeping the craft held against the ceiling. [0075]” Advantageously, when a spinning propeller 120 is placed in proximity of a ceiling 20, the aerodynamic interaction between the surface 20 and the propeller 120 results in a substantial increase in the generated propelling thrust, with minimal change in the energy consumed by the driving motor 121.” Here teaches that when uav reaches/touches the ceiling the thrust of the rotors is increased.) and “bases of the plurality of support struts being positioned on the fuselage at an interior of the plurality of thrust devices such that the bases of the plurality of support struts are opposite the optical scanning device,”( [0073] “Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.” While the figures show the support struts located farther out than the rotors the BRI/plainmeaning of “adjacent” would include all positions around the swept area of the rotors, which would include the positions more central to the craft’s center, as such while the figures don’t show more centrally located struts the BRI/plainmeaning of the publications teachings do teach such positioning, further there are no teachings in the publication that would suggest an more exterior (Farther out) placement of the struts is necessary and/or that more interiorly place struts would be non-functioning or less preferable)
	Hsiao et al however focuses on the thrusting/attaching of the device onto the ceiling, only containing generalized teachings for sensors systems/uses of the drone. Teaching the use of a inspection device to inspect/scan the area below the drone [0021] “In an embodiment of the first aspect, further comprises at least one of an inspection device for inspecting an area underneath the system at the upper level, an imaging device for capturing an image at the upper level, and a communication device for communicating with a remote server at the upper level.” 
	The still lacks explicit teachings for a camera/scanning device mounted centrally on the lower side (side opposite the support struts) of the UAV. Only having genralized teachings for a scanning “inspection device” system
	Warzelhan et al teaches a perching uav system which includes a imaging device mounted centrally on the lower side of the fuselage. [0021] “Figure 1 shows a quadrocopter as an example of an unmanned aerial vehicle 10 with a holding device 12 , The quadrocopter 10 has a swiveling security camera 30 on the underbody of the quadrocopter 10 , The security camera 30 is implemented in the preferred embodiment as a pan-tilt-zoom-monitoring camera (pan-tilt-zoom - PTZ). On one side of the quadrocopter 10 there is a holding arm 16 as part of the holding device 12 , At the end of this arm 16 a suction device is attached as a connecting device to a vertical structure. In the preferred embodiment, the suction device is a suction cup 14 educated.”

    PNG
    media_image4.png
    296
    456
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to implement the camera/sensor which is centrally located on the bottom of the fuselage of the UAV as taught in Warzelhan as the “inspection system” taught generally in Hsaio et al.  The KSR rational is “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Hsaio teaches the “support struts” and rotors of the UAV, however it only contains generalized teachings for scanner systems, Warzelhan teaches a uav which teaches a centrally mounted (on the bottom of the uav) camera/inspection system. (II) Implmenting the camera/sensor of Warzelhan onto Hsaio would only require simple mechanical/structural and electrical adjustments/coupling which are well within the ability of one of ordinary skill in the art. (III) the implementation wouldn’t change the underlying principles of either device, both teach rotor craft uav’s, Hsaio teachings the use of onboard inspection sensors on a generalized level as such the specific implementation of Warzelhan’s sensor/placement of the sensor wouldn’t go against the scope/spirit of Hsaio. (IV) Hsaio and Warzelhan are analogous art, both are UAV’s which are/have adaptions to allow them to mount/rest on surface in the environement which would not normally be able to be landed on.
	The resulting combination would still lack teachings for the specific scanner structure of the applicant’s claim which measures the 3D coordinates. Lacking teachings for“, the optical scanning device comprising a rotary mirror rotated about a first axis and positioned under the one side of the fuselage, the optical scanning device further rotating the rotary mirror about a second axis that is perpendicular to the first axis,” , “the optical scanning device being configured to measure three- dimensional coordinates of at least one point; “ and “wherein the second axis is perpendicular to the surface.” Of the claim 8.
	US 20150160348 A1 teaches a 3D scanner which includes “the optical scanning device comprising a rotary mirror rotated about a first axis and positioned under the one side of the fuselage, the optical scanning device further rotating the rotary mirror about a second axis that is perpendicular to the first axis”, “the optical scanning device being configured to measure three- dimensional coordinates of at least one point” and “and “wherein the second axis is perpendicular to the surface.”( ,”( [0033] “Referring now to FIGS. 1-3, a laser scanner 20 is shown for optically scanning and measuring the environment surrounding the laser scanner 20. The laser scanner 20 has a measuring head 22 and a base 24. The measuring head 22 is mounted on the base 24 such that the laser scanner 20 may be rotated about a vertical axis 23. In one embodiment, the measuring head 22 includes a gimbal point 27 that is a center of rotation about the vertical axis 23 and a horizontal axis 25. The measuring head 22 has a rotary mirror 26, which may be rotated about the horizontal axis 25. The rotation about the vertical axis may be about the center of the base 24. The terms vertical axis and horizontal axis refer to the scanner in its normal upright position. It is possible to operate a 3D coordinate measurement device on its side or upside down, and so to avoid confusion, the terms azimuth axis and zenith axis may be substituted for the terms vertical axis and horizontal axis, respectively. The term pan axis or standing axis may also be used as an alternative to vertical axis.”) Here teaches a first and section axis of rotation, the horizontal axis correspond to/is a rotary mirror, which are perpendicular to each other and that the scanner measures 3D coordinates of points, further this section teaches that the scanner works in any oritentation/upside down thus the implementation onto a uav wouldn’t render it unusuable)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Hsaio to use the scanner specifically taught in Zweigle. The KSR rational of the combination is “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Hsaio and Warzelhan teach a uav with a upper surface mount/stabilization struts and teaches the implementation of a scanner/imaging system located centrally under the UAV. It however lacks the specific structure (rotary mirror and axis) of the applicant’s claimed scanner. (II) the specific scanner claimed and its rotary mirror/axis are known in the art as disclosed be Zweigle. (III) implementing the specific scanner of Zweigle onto modified Warzelhan wouldn’t change the underlying principles of Hsaio, Warzelhan, or Zweigle. Hsaio et al contains generalized teachings for scanners thus the specific scanner of Zweigle doesn’t depart of the overall scope of Hsaio, Warzelhan teaches the under mounting of the sensor on a uav, while shows a upper mounting (in figure 8a), from [0033] of Zweigle it is explicitly taught that the sensor can be mounted upside and/or sideways and still function the same. As such the specific mounting of Warzelhan wouldn’t change the principles of the sensor operation and/or render it unusuable. As such there is no suggestion of non-predictable or unexpected results from the combination. The resulting combination would teach all aspects of claim 8
	Regarding Claim 9, modified Hsiao teaches “The method of claim 8, further comprising rotating the optical scanning device about a first axis the optical scanning device having a light source, a light receiver”( [0011] According to one aspect of the invention, a three-dimensional (3D) measuring device is provided including: a processor system including at least one of a 3D scanner controller, an external computer, and a cloud computer configured for remote network access; a 3D scanner having a first light source, a first beam steering unit, a first angle measuring device, a second angle measuring device, and a first light receiver, the first light source configured to emit a first beam of light, the first beam steering unit configured to steer the first beam of light to a first direction onto a first object point, the first direction determined by a first angle of rotation about a first axis and a second angle of rotation about a second axis, the first angle measuring device configured to measure the first angle of rotation and the second angle measuring device configured to measure the second angle of rotation,..” Here teaches a source and receive which rotates/steers about a first axis)” and a photogrammetry camera”( Zweigle [0046] In an embodiment, a central color camera (first image acquisition device) 112 is located internally to the scanner and may have the same optical axis as the 3D scanner device. Here teaches a photogrammetry camera as part of the scanning device)”; emitting a plurality of light beams from the light source and receiving with the light receiver a plurality of reflected light beams from an object surface within a scan area, the direction of each of the plurality of light beams being determined by a beam steering unit; and wherein the step of measuring the three-dimensional coordinates of at least one point includes determining, with a processor system, three-dimensional coordinates of a collection of points on the environment or object within a scan area based at least in part on the plurality of light beams and the plurality of reflected light beams.”(Zweigle [0011] “…the first light receiver configured to receive first reflected light, the first reflected light being a portion of the first beam of light reflected by the first object point, the first light receiver configured to produce a first electrical signal in response to the first reflected light, the first light receiver configured to cooperate with the processor system to determine a first distance to the first object point based at least in part on the first electrical signal, the 3D scanner configured to cooperate with the processor system to determine 3D coordinates of the first object point based at least in part on the first distance, the first angle of rotation and the second angle of rotation;” Herew teaches the three-dimensional coordinate determioantion based on the scanning/light beams)
	Regarding Claim 10, modified Hsiao teaches “The method of claim 9, further comprising acquiring at least one image within the field of view of a photogrammetry camera as the optical scanning device is rotated about the first axis.”( Zweigle [0046] In an embodiment, a central color camera (first image acquisition device) 112 is located internally to the scanner and may have the same optical axis as the 3D scanner device. In this embodiment, the first image acquisition device 112 is integrated into the measuring head 22 and arranged to acquire images along the same optical pathway as emitted light beam 30 and reflected light beam 32. In this embodiment, the light from the light emitter 28 reflects off a fixed mirror 116 and travels to dichroic beam-splitter 118 that reflects the light 117 from the light emitter 28 onto the rotary mirror 26. The dichroic beam-splitter 118 allows light to pass through at wavelengths different than the wavelength of light 117. For example, the light emitter 28 may be a near infrared laser light (for example, light at wavelengths of 780 nm or 1150 nm), with the dichroic beam-splitter 118 configured to reflect the infrared laser light while allowing visible light (e.g., wavelengths of 400 to 700 nm) to transmit through. In other embodiments, the determination of whether the light passes through the beam-splitter 118 or is reflected depends on the polarization of the light. The digital camera 112 takes 2D photographic images of the scanned area to capture color data to add to the scanned image. In the case of a built-in color camera having an optical axis coincident with that of the 3D scanning device, the direction of the camera view may be easily obtained by simply adjusting the steering mechanisms of the scanner--for example, by adjusting the azimuth angle about the axis 23 and by steering the mirror 26 about the axis 25.” Here teaches a photogrammetry (the colour camera) which takes an image within the field of view (same optical axi) as the scanner)
	Regarding Claim 11, modified Hsiao teaches “The method of claim 10 further comprising colorizing the collection of points based on the at least one image. .”(Zweigle [0007] “Many contemporary laser scanners include a camera mounted on the laser scanner for gathering camera digital images of the environment and for presenting the camera digital images to an operator of the laser scanner. By viewing the camera images, the operator of the scanner can determine the field of view of the measured volume and adjust settings on the laser scanner to measure over a larger or smaller region of space. In addition, the camera digital images may be transmitted to a processor to add color to the scanner image. To generate a color scanner image, at least three positional coordinates (such as x, y, z) and three color values (such as red, green, blue "RGB") are collected for each data point.” Here teaches colization fo points based on the iamge)
	Regarding Claim 12, modified Hsiao teaches “The method of claim 8, wherein the optical scanning device is one of a time- of-flight scanner, a triangulation scanner, an area scanner, a structured light scanner, or a laser tracker.”(Zweigle  [0036] The speed of light in air depends on the properties of the air such as the air temperature, barometric pressure, relative humidity, and concentration of carbon dioxide. Such air properties influence the index of refraction n of the air. The speed of light in air is equal to the speed of light in vacuum c divided by the index of refraction. In other words, c.sub.air=c/n. A laser scanner of the type discussed herein is based on the time-of-flight (TOF) of the light in the air (the round-trip time for the light to travel from the device to the object and back to the device). Examples of TOF scanners include scanners that measure round trip time using the time interval between emitted and returning pulses (pulsed TOF scanners), scanners that modulate light sinusoidally and measure phase shift of the returning light (phase-based scanners), as well as many other types. A method of measuring distance based on the time-of-flight of light depends on the speed of light in air and is therefore easily distinguished from methods of measuring distance based on triangulation. Triangulation-based methods involve projecting light from a light source along a particular direction and then intercepting the light on a camera pixel along a particular direction. By knowing the distance between the camera and the projector and by matching a projected angle with a received angle, the method of triangulation enables the distance to the object to be determined based on one known length and two known angles of a triangle. The method of triangulation, therefore, does not directly depend on the speed of light in air.” Here teaches TOF and/or triangulation scanners )
	Regarding Claim 14, modified Hsiao teaches “The method of claim 8, wherein the surface is a ceiling in the environment.”( [0070] “In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.”)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Hsiao as applied to claim 1 above, and further in view of NPL Wikipedia article, “Silicone rubber”, https://en.wikipedia.org/w/index.php?title=Silicone_rubber&oldid=868879850.
	Regarding Claim 3, while Hsiao does teach a protective material “[0070] In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.” This material is not a form of silicone.
	The Wikipedia article “Silicone rubber” teaches the use of rubberized silicone as a protective material in a wide variety of industries, including electronics. “Silicone rubber is an elastomer (rubber-like material) composed of silicone—itself a polymer—containing silicon together with carbon, hydrogen, and oxygen. Silicone rubbers are widely used in industry, and there are multiple formulations. Silicone rubbers are often one- or two-part polymers, and may contain fillers to improve properties or reduce cost. Silicone rubber is generally non-reactive, stable, and resistant to extreme environments and temperatures from -67 °F to 572 °F (-55 °C to 300 °C) while still maintaining its useful properties. Due to these properties and its ease of manufacturing and shaping, silicone rubber can be found in a wide variety of products, including: voltage line insulators, automotive applications; cooking, baking, and food storage products; apparel such as undergarments, sportswear, and footwear; electronics; medical devices and implants; and in home repair and hardware with products such as silicone sealants.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify modified Hsiao to instead of using a polyurethane foam to instead use of layer of rubberized silicone as the damping material. The KSR rational being “Simple Substitution of One Known Element for Another to Obtain Predictable Results”. (I) Hsiao teaches the use of damping material on support struts for a UAV which flying against/thrusts again the ceiling. (II) the Wikipedia article teaches the use of rubber silicone in a variety of fields as a protective (damping) material; including the field of electronics. I.e. the use of silicone rubber as a protective/damping material on structures is known in the art. (III) By substituting the polyurethane for the rubber silicon no underlying principles of the invention are being changed and no unpredictable results would occur.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Hsiao as applied to claims 1 and 8 above, and further in view of US 20170123435 A1, “WALL-CLIMBING AERIAL ROBOT MECHANISM AND METHOD OF CONTROLLING THE SAME”, Myeong et al.
	Regarding Claim 6, Hsiao et al doesn’t disclose a force sensor for determining when the drone is in contact with the surface/ceiling. Instead only containing generalized teachings for such device to determine distance to the surface [0048]” In one example embodiment, the aerial system 10 e.g. a quadrotor includes an energy source 110 e.g. a battery module, gasoline, petrol etc., one or more motor-driven propulsion units 120, preferably four, each having a rotating axis 122 about which a rotating blade 124 is rotated for operating the system 10 at a flight level proximate to a surface 20 e.g. a ceiling surface, and a control device 130 for controlling the propulsion units 120, thereby maintains the system 10 within a predetermined range of flight level and optimizes the power consumption of the energy source 110 by the propulsion units 120. The control device 130 further includes a sensing device 140 for sensing the distance between the propulsion unit 120 and the surface 20.”
	Myeong et al teaches a UAV system which includes landing against/perching against surfaces using its thrust to maintain in contact. [0014] “In the allowing the aerial robot to land on the wall of the structure, an attachment force towards the wall may be generated by applying the thrust force of the aerial robot toward the wall of the structure such that the aerial robot may be landed on the wall of the structure.” Additionally Myeong et al teaches the use of a force/touch sensor to determine if the drone is contact with the landing surface. [0147]” For example, a contact with the wall of the structure may be recognized by using a physical touch sensor formed in the aerial robot 1510. As another example, a location of the aerial robot 1510 through a Monte Carlo localization (MCL) of real-time data values of the distance sensor of the aerial robot 1510 and map information stored in advance may be recognized, and a distance from the wall of the structure may be calculated with reference to the location of the aerial robot 1510. As another example, the wall of the structure may be recognized by mutually supplementing a distance measurement value based on sonar sensor data formed in the aerial robot 1510 and a distance measurement value based on the depth value of the RGB-D sensor.” And the modulation of thrust force when in contact/coming into contact with the surface [0148] “Further, because an attachment force towards the wall may be generated by adjusting the magnitude and the direction of the thrust force of the aerial robot 1510 to apply the thrust force towards the wall of the structure, the aerial robot 1510 may be attached to the wall of the structure. Moreover, as illustrated in FIG. 16, a resilient member 1611 may be provided at a portion of the aerial robot 1610, which is attached to the wall 1620 of the structure so that the aerial robot 1610 may be attached to the wall 1620 of the structure or pass by an obstacle by using the thrust force and the resilient force of the aerial robot 1610.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Hsiao et al to use the touch sensor and thrusting as taught by Myeong et al as the “sensing device” called for in Hsiao et al. This modification would be obvious under the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Hsiao et al teaches UAV system which includes using thrust force to attach/secure itself against a surface, Hsiao lacks teaching for a “force sensor” for determining if it is in contact with the surface. (II) Myeong et al teaches a similar drone system which also includes teachings for use of thrust to remain attached/secured on the surface, Myeong additionally teaches the use of a touch/force sensor to determine when it is in contact with the surface. (III) Hsiao et al already teaches the use of a distance determination to the surface, on a general level, as such the addition of Myeong’s touch sensor wouldn’t be against the spirit/generalized teachings of Hsiao and the touch sensor is still performing the same function in the modification as it is in the original teachings of Myeong et al. The resulting combination would teach all aspects of claim 6.
	Regarding Claim 13, modified Hsiao fails to teach a force sensor for determining when it is in contact with the attachment surface. Instead Hsiao teaches generalized teachings for such device to determine distance to the surface [0048]” In one example embodiment, the aerial system 10 e.g. a quadrotor includes an energy source 110 e.g. a battery module, gasoline, petrol etc., one or more motor-driven propulsion units 120, preferably four, each having a rotating axis 122 about which a rotating blade 124 is rotated for operating the system 10 at a flight level proximate to a surface 20 e.g. a ceiling surface, and a control device 130 for controlling the propulsion units 120, thereby maintains the system 10 within a predetermined range of flight level and optimizes the power consumption of the energy source 110 by the propulsion units 120. The control device 130 further includes a sensing device 140 for sensing the distance between the propulsion unit 120 and the surface 20.”
Myeong et al teaches a UAV system which includes landing against/perching against surfaces using its thrust to maintain in contact. [0014] “In the allowing the aerial robot to land on the wall of the structure, an attachment force towards the wall may be generated by applying the thrust force of the aerial robot toward the wall of the structure such that the aerial robot may be landed on the wall of the structure.” Additionally Myeong et al teaches the use of a force/touch sensor to determine if the drone is contact with the landing surface. [0147]” For example, a contact with the wall of the structure may be recognized by using a physical touch sensor formed in the aerial robot 1510. As another example, a location of the aerial robot 1510 through a Monte Carlo localization (MCL) of real-time data values of the distance sensor of the aerial robot 1510 and map information stored in advance may be recognized, and a distance from the wall of the structure may be calculated with reference to the location of the aerial robot 1510. As another example, the wall of the structure may be recognized by mutually supplementing a distance measurement value based on sonar sensor data formed in the aerial robot 1510 and a distance measurement value based on the depth value of the RGB-D sensor.” And the modulation of thrust force when in contact/coming into contact with the surface [0148] “Further, because an attachment force towards the wall may be generated by adjusting the magnitude and the direction of the thrust force of the aerial robot 1510 to apply the thrust force towards the wall of the structure, the aerial robot 1510 may be attached to the wall of the structure. Moreover, as illustrated in FIG. 16, a resilient member 1611 may be provided at a portion of the aerial robot 1610, which is attached to the wall 1620 of the structure so that the aerial robot 1610 may be attached to the wall 1620 of the structure or pass by an obstacle by using the thrust force and the resilient force of the aerial robot 1610.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Hsiao et al to use the touch sensor and thrusting as taught by Myeong et al as the “sensing device” called for in Hsiao et al. This modification would be obvious under the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Hsiao et al teaches UAV system which includes using thrust force to attach/secure itself against a surface, Hsiao lacks teaching for a “force sensor” for determining if it is in contact with the surface. (II) Myeong et al teaches a similar drone system which also includes teachings for use of thrust to remain attached/secured on the surface, Myeong additionally teaches the use of a touch/force sensor to determine when it is in contact with the surface. (III) Hsiao et al already teaches the use of a distance determination to the surface, on a general level, as such the addition of Myeong’s touch sensor wouldn’t be against the spirit/generalized teachings of Hsiao and the touch sensor is still performing the same function in the modification as it is in the original teachings of Myeong et al. The resulting combination would teach all aspects of claim 13.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Hsaio et al as applied to claim 1 above, and further in view of legal precedent, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04, Section IV, “CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS”,  Subsection B, “Changes in Shape”).
	Regarding Claim 16, Modified Hsaio et al teaches the more interiorly (relative to a vertical axis of a centrally placed sensor) placed bases than rotors. ([0073] “Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.” While the figures show the support struts located farther out than the rotors the BRI/plainmeaning of “adjacent” would include all positions around the swept area of the rotors, which would include the positions more central to the craft’s center, as such while the figures don’t show more centrally located struts the BRI/plainmeaning of the publications teachings do teach such positioning, further there are no teachings in the publication that would suggest an more exterior (Farther out) placement of the struts in necessary and/or that more interiorly place struts would be non-functioning or less preferable)
	Hsaio et al however doesn’t teach that the supporting struts have bases located more interior than their respective ends. (i.e. that the struts are curved/angled, etc). It would have been obvious to one of ordinary skill in the to use curved/angled struts as support struts in Hsaio in view of normal engineering/design principles one of ordinary skill would explore/implement varying support strut designs, case law legal precedent, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04, Section IV, “CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS”,  Subsection B, “Changes in Shape”). 
	Particularly there is no explicitly disclosed advantage to a curved/angled strut compared to a simple straight vertical support strut by the applicant in the specification nor are there any particularly detailed teachings concerning the specific structure of the struts found in the applicant’s specification either which would suggest that the angled/versus straight support strut shape is of particular concern. [0037] of applicant’s spec states that the struts are (I) located adjacent to the thrust devices, (II) have a sufficient length, and (III) may have pads on their ends to improve their traction. The grounding for these amendments are cited by the applicant as [0036]-[0037] (and by extension figure 3). A review of these paragraph never explicitly discloses the particular positioning of the struts ends farther out relative to the struts’ bases. While figure 3 does show a struts of the claimed shape/structure the description/ explanation of the drawings makes no particular remarks as to the structure of the struts beyond that they have sufficient length, are placed adjacent to the rotors, and may have pads (For traction) on their ends. As such there, currently there is no evidence to suggest that the shape (ends farther out than the base) provides a particular benefit/improvement compared to other strut shapes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant’s arguments concerning teachings of claim elements from the claim set filed 06/13/2022 and the corresponding non-final rejection filed 07/19/2022 were found non-persuasive, the other arguments were concerning newly amended claim elements. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661